COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 DORIAN KYLE SERMON,                                          No. 08-20-00071-CV
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             383rd District Court
                                                 §
 MARISOL HERNANDEZ,                                         of El Paso County, Texas
                                                 §
                            Appellee.                         (TC # 2018DCM0750)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until February 5, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jo Anne Bernal, the Appellee’s attorney, prepare the

Appellee’s Brief and forward the same to this Court on or before February 5, 2021.

       IT IS SO ORDERED this 5h day of January, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.